Citation Nr: 0410871	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
including sick sinus syndrome and pacemaker implant, claimed as 
due to herbicide exposure, or, in the alternative, as secondary to 
service-connected post-traumatic stress disorder.

2.  Entitlement to service connection for sterility due to 
exposure to Agent Orange, or some other herbicide, during service.

3.  Entitlement to service connection for a knot on the testicle 
due to exposure to Agent Orange, or some other herbicide, during 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran was in active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's claim of entitlement to service 
connection for a heart condition, including sick sinus syndrome 
and pacemaker implant, claimed as due to herbicide exposure.  In 
October 2002, the Board remanded the claim for additional 
development.  In addition, in January 2002, the RO denied the 
veteran's claims of entitlement to service connection for heart 
disease secondary to service-connected post-traumatic stress 
disorder, and "sterility," and "a knot on the testicle," with both 
disorders claimed as due to exposure to Agent Orange, or some 
other herbicide, during service.  The veteran has appealed.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this REMAND.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In its October 2002 remand, the Board noted inter alia the 
following: in August 2002, the RO transferred this case to the 
Board; in September 2002, the RO sent to the Board correspondence 
that it had received from the veteran in April 2002; in this 
material, the veteran asked for a videoconference hearing before 
the Board.  

In its remand, the Board returned the case to the RO so that a 
hearing could be scheduled, as requested by the appellant in April 
2002.  However, it does not appear that a hearing was ever 
scheduled.  Accordingly, the Board has no choice but to remand the 
claim again so that he may be afforded a hearing.  See 38 C.F.R. § 
20.702(a) (2003).  In this regard, although the veteran indicated 
in his substantive appeal, received in June 2003, that he did not 
desire a hearing as to the claims for service connection for 
sterility and a knot on the testicle, adjudication of these claims 
must be deferred until he has been afforded a hearing on the issue 
of service connection for a heart disorder.  

Furthermore, with regard to the claims for service connection for 
"sterility" and "a knot on the testicle" (with both disorders 
claimed as due to exposure to Agent Orange, or some other 
herbicide, during service), the Board notes that it denied these 
claims in an October 1997 rating decision.  Despite this, the RO 
has not characterize these claims as "new and material" claims.  
See generally 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).  Nevertheless, as the Board is remanding the heart 
disorder claim solely for the purpose of scheduling the veteran 
for a hearing, the Board will frame the other issues exactly as 
stated in the January 2002 RO decision.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the RO via 
the AMC for the following actions:

The RO should schedule the appellant for a videoconference hearing 
before the Board, as requested in his correspondence received by 
the RO in April 2002.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





